Citation Nr: 1630155	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1967 to August 1974, to include service in the Republic of Vietnam from May 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

The Veteran is claiming entitlement to service connection for peripheral neuropathy of his bilateral lower extremities, which he believes is due to exposure to Agent Orange in Vietnam.  The Veteran's service personnel records confirm he served in Vietnam from May 1969 to November 1970; therefore, exposure to herbicide agents, such as Agent Orange, is presumed.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

At a January 2011 VA examination, the examiner diagnosed polyneuropathy of the lower extremities based on the results of a nerve conduction velocity study.  Notably, polyneuropathy and peripheral neuropathy are synonymous diagnoses.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1269, 1491 (32nd ed. 2012).  The examiner determined that the Veteran's polyneuropathy was "most likely" due to a Vitamin B12 deficiency, yet failed to provide a rationale for that conclusion.  Accordingly, this medical opinion is inadequate, see Miller v. West, 11 Vet. App. 345, 348 (1998), and a remand is required to obtain a new VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should also be completed, to include all VA treatment records from July 2011 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from July 2011 to the present.

2.  Obtain a VA examination by a qualified VA medical professional to determine the nature and etiology of the Veteran's peripheral neuropathy of his bilateral lower extremities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include nerve conduction studies.  The Veteran's claims file must be made available to the examiner for review.

Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and medical records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's peripheral neuropathy of his bilateral lower extremities began in or is otherwise etiologically related to his active duty service, to include as due to exposure to Agent Orange.

In providing the requested opinion, the examiner must consider and discuss the Veteran's statements as to the onset and progression of the claimed disability and deem such statements to be credible for purposes of the opinion.

A complete rationale for the opinion must be provided.  If the examiner is unable to provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.



By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

